Per Curiam.

The final judgment of the Municipal Court was entered on December 12, 1968. The motion for reconsideration, filed on December 13, 1968, was directed to the ruling made by the Municipal Court on October 1, 1968. The filing of such motion did not extend the time within which appellant could appeal the final judgment, and thus the appeal to the Common Pleas Court, filed on January 6, 1969, was not filed within the time prescribed by R. C. 2505:07.
*179The judgment of the Court of Appeals is, therefore, affirmed.

Judgment affirmed.

0 ’Neill, C. J., Schheider, Herbebt, DuNCAN, CorkigaN, StebN and Leach, JJ., concur.